Bookstaver, J.:
This is an application under section 29 of the Liquor Tax Law to enjoin the respondent from trafficking in liquors until he lawfully obtain a liquor tax certificate. When the answer was handed up on the return day it was objected that another similar proceeding was pending by the same petitioner against the same respondent. The petitioner’s attorney waives the objection that such pendency is not pleaded, and concedes that another proceeding is pending, but one under section 28, subdivision 2, of the act, and is for the revocation of the liquor tax certificate under which the respondent is doing business, and is brought against both the respondent and the special deputy commissioner of excise of the city of 27ew York. It is obvious that the two proceedings are different and were not meant to be exclusive of each other. Inasmuch, however, as the issues are much the same, the referee before whom the other proceeding is pending will be named in this. Submit order.